Interim Decision #1452

•

Marna or Ciux

In Section 206 Proceedings
A-13744336
Decided by District' Director August 81, 1964
It having been established petitioner is not a United States citizen, approval
of the visa petition to 'accord his wife nonguota status is revoked since
petitioner, following notification by the Service of intent to revoke the
approval, pursuant to 8 CPR 206.3, failed to avail himself of the oppor;
tunity Milled him to offer evidence in Opposition thereto.

Discussion: The petitioner under the name of Chin Tun Joe filed
a visa petition on October 29, 1963 to accord Yee Mon Yue nonquota
immigrant status as the wife. of a United States citizen. The petition. was approved by the District Director • of Immigration and
Naturalization, Boston, Maisachusetts on December 18, 1963 and forwarded to the Secretary of State for transmittal to tife American
Consul in Hong Kong.
• On july 1, 1961 the petitioner appeared before an officer of this
Service at Boston, Massachusetts and I draitted that.his true name
was Chin Bak goon and that he was a citizen of China and not of
the United. States; that his original entry into the United States
at Boston, Massachusetts on August 22, 1961 as a Unittd States
citizen was fraudulent. It has been established that-the petitioner is
not a United States citizen and, therefore, not entitled to accord. his
Spouse the nonquota immigrant status given by this Service on
December 13,-1963.
.
In accordatice with the provisions of 8 CFR 2064 a notice of
intent to revoke 'the approval of this visa phtition was forwarded
to the petitioner ''on July 29, 1961 and the was permitted fifteen den
from the date of -mailing within which to submit written objection
to the proposed revocation of the approval of the visa petition. The
petitioner failed to avail himself of this opportunity to submit any
,objections.
ORDER: On the basis of the foregoing it is ordered that the
approval of the visa petition be revoked.
131

